
	

114 HR 4226 IH: To amend the Agricultural Act of 2014 to provide relief for agricultural producers adversely impacted by the Oriental fruit fly.
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4226
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mr. Curbelo of Florida (for himself and Ms. Graham) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Agricultural Act of 2014 to provide relief for agricultural producers adversely
			 impacted by the Oriental fruit fly.
	
	
 1.Reimbursement for losses to comply with Government-imposed Oriental fruit fly quarantineSection 1501 of the Agricultural Act of 2014 (7 U.S.C. 9081) is amended— (1)by redesignating subsection (f) as subsection (g); and
 (2)by inserting after subsection (e) the following new subsection:  (f)Reimbursement for losses To comply with Government-Imposed Oriental fruit fly quarantine (1)Reimbursement authorizedThe Secretary shall use such sums as are necessary of the funds of the Commodity Credit Corporation to reimburse eligible producers on farms that have incurred losses because of an inability to ship a crop to market, or by being prevented from planting or growing a crop, due to a Federal Government or a State government quarantine to control the Oriental fruit fly (Bactrocera dorsalis) imposed during the period beginning on August 15, 2015, and ending on March 31, 2016, or such later date as the Secretary considers necessary.
						
							(2)
							Payment rate
 Payments to an eligible producer on a farm under paragraph (1) shall be made at a rate not to exceed 70 percent of the market value of the affected crop. The market value shall be determined using the average market value of the affected crop in the quarantine area during the preceding five crop years, as determined by the Secretary, excluding any crop year in which such a quarantine was in effect and excluding the crop year in which the market value was highest and the crop year in which the market value was lowest.
 (3)DurationPayments to an eligible producer on a farm under paragraph (1) shall cease as soon as possible once the eligible producer on a farm is able to resume marketing a crop after the quarantine is lifted.
						(4)Crop insurance
 (A)In generalSubject to paragraph (5), in carrying out this subsection, the Secretary shall not discriminate against or penalize an eligible producer on a farm that obtained, or did not obtain, crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.), noninsured crop disaster assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333), or similar risk protection for that same type of crop.
 (B)Requirement to obtain insuranceAs a condition on the receipt of a payment under this subsection for a crop, an eligible producer on a farm shall agree to obtain crop insurance, noninsured crop disaster assistance, or similar risk protection for that same type of crop for at least the next two crop years, if such insurance, assistance, or protection is available.
 (5)Effect of other assistanceThe payment that an eligible producer on a farm would otherwise receive under this subsection shall be reduced by the amount of assistance provided to the producer for losses described in paragraph (1) under any other Federal law, including the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) and section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).
						.
			
